Exhibit 10.50

ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is executed this 8th
day of January, 2014, by and between AR Capital, LLC, a Delaware limited
liability company (“Assignor”), and American Realty Capital Properties, Inc., a
Maryland corporation (“Assignee”), and is made with reference to the following
recitals:
A.    WHEREAS, Assignor is a party to the Services Agreement (the “Services
Agreement”), dated as of June 10, 2013, by and between Assignor and RCS Advisory
Services, LLC (“Service Provider”) pursuant to which Service Provider and its
affiliates provides services to Assignor, which are provided at Assignor’s
direction to Assignee, as a Service Recipient under the Services Agreement, and
which are paid for by Assignee under the terms of the Service Agreement.
B.    WHEREAS, in connection with the Assignee becoming self-managed, the
Amended and Restated Management Agreement dated February 28, 2013 between
Assignee and ARC Property Advisors, LLC, will be terminated;
C.    WHEREAS, the execution and delivery of this Assignment and Assumption
Agreement is a closing condition under the Services Agreement;
D.    WHEREAS, all capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Services Agreement;
NOW, THEREFORE, Assignor, Assignee and Service Provider hereby agree as follows:
1.Assignment. Assignor hereby assigns all of Assignor’s right, title and
interest in the Services Agreement, but only to the extent of the Services
provided under the Agreement to Assignee or a Serviced Entity which is a
subsidiary of the Assignee (the “Assigned Services”). Assignee shall be entitled
to all rights of Assignor under the Services Agreement, with respect to the
Assigned Services, that Assignor possessed with respect to the Services covered
by this Agreement. Assignee hereby accepts such assignment.
2.    Assumption of Liabilities. Assignee hereby assumes and covenants to pay,
or cause to be paid, perform and discharge all of Assignor’s obligations and
liabilities under the Services Agreement with respect to the Assigned Services
relating to the period from and after the date hereof (the “Assumed
Liabilities”).
3.    Consent to Assignment. Service Provider hereby consents to the assignment
and agrees to look solely to Assignee for the payment and performance of the
Assumed Liabilities and agrees that Assignor shall have no liability therefor.
Nothing herein shall be deemed to limit or affect the liabilities or obligations
of the Assignor or Service Provider with respect to the Services Agreement
except as set forth in this Agreement.
4.    This Assignment shall be construed and enforced in accordance with the
laws of the State of New York, without regard to principles of conflict of law.






--------------------------------------------------------------------------------



5.    This Assignment may be executed in one or more counterparts, each of which
when so executed and delivered shall be deemed an original, but all of which
taken together shall constitute but one and the same instrument.
6.    This Assignment sets forth the entire agreement of the parties hereto with
respect to the subject matter hereof and may not be altered, amended, changed,
waived, terminated or modified in any respect or particular unless the same
shall be in writing and signed by each of the parties hereto.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

2





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.


ASSIGNOR:
 
AR CAPITAL, LLC
 
 
 
By: /s/ Nicholas S. Schorsch
 
Name: Nicholas S. Schorsch

Title: Manager

ASSIGNEE:
 
AMERICAN REALTY CAPITAL PROPERTIES, INC.
 




 
By: /s/ Nicholas S. Schorsch
 
Name: Nicholas S. Schorsch
 
Title: Chief Executive Officer and Chairman of the Board of
           Directors





ACCEPTED AND AGREED TO:
RCS ADVISORY SERVICES, LLC
By: RCS Capital Corporation
Its: Managing Member


By: /s/ William M. Kahane
Name: William M. Kahane
Title: Chief Executive Officer





3



